  3:18-cv-03127-JFA        Date Filed 07/12/19      Entry Number 17       Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             COLUMBIA DIVISION

Sandra Dunn,
                                                       C/A No. 3:18-cv-3127-JFA
                      Plaintiff,

       vs.

PMAB, LLC,

                      Defendant


    STIPULATION OF DISMISSAL WITH PREJUDICE AS TO PMAB, LLC

       Plaintiff Sandra Dunn hereby dismisses her claims against the PMAB, LLC with

prejudice, pursuant to Rule 41 of the Federal Rules of Civil Procedure.

       NOW THEREFORE, it is hereby stipulated that the claims of the Plaintiff Sandra

Dunn against PMAB, LLC are dismissed with prejudice. Each party agrees to bear its

own attorneys fees and costs.


WE SO STIPULATE:

 s/ Dave Maxfield____________                 s/Christian H. Staples__
 Dave Maxfield, Fed. ID 6293                  Christian H. Staples, Fed. ID 12118
 Dave Maxfield, Attorney, LLC                 Shumaker, Loop & Kendrick, LLP
 P.O. Box 11865                               101 S. Tryon St., Ste. 2200
 Columbia, SC 29211                           Charlotte, NC 28280
 (803) 509-6800                               (704) 375-0057
 (855) 299-1656 fax                           (704) 332-1197
 dave@consumerlawsc.com                       cstaples@slk-law.com
 Attorney for Plaintiff                       Attorney for PMAB, LLC




DATED: July 12, 2019
